Harvey, J.
(concurring specially): I concur in the result, but prefer to state my reasons as follows: As I view the record in this case there is no substantial ground to say that an oral contract of insurance was made, or that anyone connected with the writing of this insurance intended that an oral contract of insurance should be made. While the insurance company planned to insure all of the employees of one employer, if they desired to be insured, the *315insurance was to be effected by applications signed by each of the employees who desired to take such insurance, and the policy issued to the individual insured. No group insurance policy was to be issued. Everyone connected with the matter understood those things. There were to be individual applications and individual policies. That is the reason Stephan was asked to make an application. In this he agreed (paragraph 17) that the application should not be binding on the insurer until accepted by it, nor until the policy was accepted by the insured while in good health and free from injury. If Butler did tell Stephan the policy would be in force at once — which there is evidence tending to show — that did not convert the plan of writing this insurance into a parol contract for insurance.